Citation Nr: 1545512	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for residuals of fracture, left jaw (claimed as fractured bones in jaw).

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on August 15, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In an October 2014 decision, the Board found that new and material evidence had been submitted sufficient to reopen the issue of entitlement to service connection for residuals of fracture, left jaw.  The issue was remanded for further development, such development was completed, and the case was returned to the Board for appellate review.

Also in the October 2014 decision, the Board noted that the Veteran had raised a number of claims on the record at the August 2012 Board hearing.  The Board referred the issues of entitlement to service connection for a vision disability, dental trauma resulting in missing teeth (for compensation and treatment purposes), and headaches for adjudication by the Agency of Original Jurisdiction (AOJ) in the first instance.  The record does not reflect that such adjudication has been completed and therefore, the issues are again referred to the AOJ.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examination and medical opinion and to issue a Statement of the Case.

I.  Residual Jaw Disability

In the October 2014 remand, the Board directed that efforts be made to obtain outstanding in-patient hospitalization records from the Veteran's active military service and that the claims file be referred for a supplemental VA medical opinion regarding the nature and etiology of any residuals of an in-service jaw injury/fractured jaw.  While all necessary action was taken with respect to the hospital records, further development is found needed to ensure the provision of an adequate VA examination and medical opinion.

As an initial matter, it is unclear from the October 2010 VA examination report what disability of the jaw, if any, the Veteran has experienced during the relevant appeal period.  The examiner listed functional impairment due to loss of motion of the temporomandibular joint articulation, documenting particular measurements, but under the "diagnosis" portion of the report, did not in fact provide an underlying diagnosis or state whether the findings listed equated to a disorder of the jaw.  Instead, he discussed evidence from the timeframe of the Veteran's military service.  As the examiner misstated even that evidence, the Board remanded for a supplemental opinion.  Additionally, although the October 2010 report contains a sentence stating in full, "[d]isplacement of the mandible occlusion," there is no indication of how great a displacement exists or even if this was meant to be a continuation of the previous sentence stating that there was no popping or clicking of the jaw upon opening and closing, as transcription errors do sometimes occur.  The report also contains a statement that the Veteran had "chronic bone loss, periodontal loss, but none of it can be replaced by prosthesis and non-replaceable loss of bones within normal limits."  It is unclear to the Board whether "chronic bone loss" refers to loss of the substance of the body of the maxilla, mandible, or alveolar process, or refers to something else altogether.   

An additional medical opinion from November 2014 has been associated with the file.  The November 2014 examiner, a dentist, stated that he could not provide the requested medical opinion because there were no treatment records pertaining to a fractured left jaw.  He further stated that he could not provide a diagnosis for any jaw or facial condition from 2008 to the present, and would only be able to provide a present diagnosis of the Veteran's dental condition with a new examination.  The examiner then discussed the relevant evidence in the service treatment records and stated that it was possible that the Veteran's previous dental history and dental neglect contributed to his current jaw or facial disabilities.  No definitive statement was made as to what those jaw or facial disabilities might be.  

The file was returned to the dentist who provided the November 2014 medical opinion to complete a full dental and oral conditions VA examination.  The dentist recorded the Veteran's reported medical history and then stated that the Veteran did not have any of the dental or oral conditions listed on the examination report.  It was noted that pantographic/intraoral imaging was performed in April 2015, demonstrating multiple missing teeth, periodontal disease, and multiple decayed teeth, without any other significant diagnostic test findings or results.  Under the remarks section, the dentist concluded that he could not make a determination of the Veteran's jaw or facial disabilities from 2008 to the present (the appeal period) and stated that there are no dental treatment records, exams, or documentation pertaining to fracture of face other than the fractured maxilla and the STR documenting fracture of left face.  He stated that the previous Panorex showed that the Veteran's teeth were in approximately the same condition as they were during the previous examination in 2010.  Finally, he stated that the Veteran complained of painful cracks at the corners of his mouth, which were due to the Veteran not having a maxillary complete denture and decreased vertical dimension of occlusion.

When VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the April 2015 VA examiner stated that he was unable to make a determination regarding what jaw or facial disabilities existed for this Veteran between 2008 to the present, the examiner supported this statement by indicating that there were no dental treatment records, examination, or documentation pertaining to the fracture of the face other than the two notations in the STRs.  The reasoning stated, however, relates to a separate inquiry that than the one relevant to the conclusion provided.  First, the Board has asked for an opinion as to what disabilities of the jaw exist or have existed during the relevant appeal period, as this will determine whether the Veteran has a current disability for which service connection may attach.  The second question involves whether the Veteran incurred an injury in service which might relate to any current disability.  The Board notes that the October 2010 VA examination report includes detailed descriptions regarding the "extent of functional impairment due to lost motion," but no explanation of whether the measurements provided would be considered abnormal or of such an extent so as to equate to a disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  Therefore, on remand, the Veteran should be scheduled for an additional VA examination and provided with a supplemental medical opinion which clearly describes any jaw and/or facial abnormalities which have existed at any time during the appeal period.  

Additionally, although the April 2015 VA examination report states that the only records pertaining to a relevant in-service injury are two STRs, one noting a past history of fractured maxilla, and another indicating "fracture of left face," an examination report from an August 1974 VA examination conducted as part of an earlier claim for entitlement to service connection for a jaw disability is also of record.  The examination report described radiographic reports relating to the jaw: films of the left maxilla showed that the structure was cloudy and that there were changes in the density of the structure.  As no subsequent VA examiner has addressed this relevant evidence, and assuming without deciding that a "current" disability has been demonstrated, the medical professional who will be conducting the examination pursuant to this remand should provide an additional medical opinion with regard to the likelihood that the current jaw/facial disability is etiologically related to service.     

II.  PTSD and TDIU

In December 2014, the Veteran submitted a Notice of Disagreement (NOD) with the January 2014 and November 2014 decisions denying entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU.  When an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals of the issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA medical specialist who has not yet provided a medical opinion in this case, ideally one specializing in jaw and/or oral disorders, to ascertain the nature and etiology of any jaw disability present during the appeal period.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any jaw/facial disability that at least as likely as not (50 percent probability or greater) existed at any time during the appeal period.  The appeal period runs from October 2008 to present, and the examiner's conclusions should be based on the relevant evidence of record, including but not limited to his or her current examination, the Veteran's treatment records, and reports from VA examinations in October 2010 and April 2015.  

In particular, the examiner is asked to identify and describe any abnormal findings and to provide an underlying diagnosis, to the extent feasible.  The Board notes that the October 2010 VA examination, for example, provides measurements regarding functional impairment, and includes notations of displacement of the mandible occlusion,  "chronic bone loss," and "non-replaceable loss of bones within normal limits."  The examiner is asked to provide an opinion as to whether any of these findings equate to a disorder/disability. 

The examiner is reminded that an in-depth explanation of any disorder, potentially with reference/comparison to what would be considered medically normal, would be of considerable assistance to the lay adjudicator.

b.  For any disability identified above, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or was caused by an incident of service, to include a January 1972 incident where the Veteran was struck and sustained a fracture of the left side of his face.

The examiner should carefully consider the Veteran's competent lay statements that he was hospitalized for approximately 8 weeks following this incident, with a jaw injury that had to be repaired and required that the jaw be wired shut.

In reaching a conclusion on the above, the examiner's attention is also directed to the following:

i.  A June 28, 1972 Statement of Medical Examination and Duty Status, indicating the Veteran was admitted to the 2nd General Hospital the day before for 
"fracture of left face."  The assistant registrar of the hospital noted that the injury was not likely to result in a claim against the government for future medical care, based on medical records and examinations, and further, that the injury would maybe result in temporary disability.  The form states that the Veteran was involved in a fight and was hit in the face by a fellow soldier.

ii.  A May 1973 psychiatric ward admitted note documenting twitching of the mouth, pulling to the left side of face, and protrusion of lip, with twitching resolving after administration of medication.

iii.  A May 1973 treatment record system review noting head and neck within normal limits, mouth within normal limits, teeth within normal limits.  Past history included "injuries: fracture left maxilla" in January 1972.

iv.  A June 1973 periodic medical examination documenting a normal clinical evaluation, with no abnormalities noted for the head, face, neck and scalp or the mouth and throat.  Dental examination noted missing teeth, left and right, four on each side.

v.  An August 1974 VA examination (approximately 7 months following separation from service) including a radiographic report stating that films of the left maxilla showed that this structure was cloudy, and that there were changes in the density of the structure.

(The identification of particular evidence above is not meant to represent an all-inclusive listing of the relevant evidence to be considered by the examiner, and the examiner should not limit his or her review to the aforementioned evidence.)

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical report to ensure it is responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

3.  Readjudicate the claims for entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a TDIU and issue a Statement of the Case addressing the issues.  The appellant and his representative should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect those issues.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for residuals of fracture, left jaw in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







